Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 1 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 Neo Marden _
s/ G. Clair
Signature of Clerk or Deputy Clerk

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 2 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 3 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) CaseNo. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: July 29, 2021 [\ doo Raed Maren __
=f s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 4 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 5 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

 

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: July 29, 2021 [\ do Hy, ated Mann _
Ve ff s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 6 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 7 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [doe Reed Anan _
s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 8 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 9 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

s/ G. Clair
Signature of Clerk or Deputy Clerk

Date: July 29, 2021 [\ do Read Maen _
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 10 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 11 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

s/ G. Clair
Signature of Clerk or Deputy Clerk

Date: July 29, 2021 I \ dist, Raed Anan _
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 12 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 13 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

 

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: July 29, 2021 [\ qr ed Aaane~_
le ff s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 14 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 15 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ doe, Read Mave
s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 16 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 17 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

 

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ dio Read Mle

 

s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 18 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 19 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

 

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ fob, Ras Mann _

 

s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 20 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 21 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 Nap Mande

 

s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 22 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 23 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [do a Rann _
J: ff s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 24 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 25 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 Ida as Ae
J: s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 26 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 27 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

s/ G. Clair
Signature of Clerk or Deputy Clerk

Date: July 29, 2021 [\ po ad Mann __
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 28 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 29 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ doe Read Maren _
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 30 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 31 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ di Red Maven __

 

s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 32 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 33 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ aoe eid
J s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 34 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 35 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

s/G. Clair
Signature of Clerk or Deputy Clerk

Date: July 29, 2021 gb. as An
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 36 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 37 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: July 29, 2021 [dah aad Maven
J- ff s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 38 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 39 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 I \ dia Read Raven _
s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 40 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 41 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ da Raed Maren _
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 42 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 43 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ gob, Ras Mladen _
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 44 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 45 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

 

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ fob, Ras Mann _

 

s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 46 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 47 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ doe, Read Manden
Jef s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 48 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 49 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

Inte LIMETREE BAY SERVICES, LLC, et al.,
Debtor

 

 

Case No. 21-32351

 

Chapter 11

 

)
)
)
Limetree Bay Refining, LLC
Plaintiff )
)
)
)
)
)

 

v. Adv. Proc. No. _ 21-03791

BEECHER COTTON, et al.
Defendant

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ do Rad 3) |

 

s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 50 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 51 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: July 29, 2021 [\ to Ray Mian _
p- ff s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 52 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 53 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ doe Reed 3) |
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 54 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 55 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [pot Raed Maven
s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 56 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 57 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: July 29, 2021 I \ doa Read Maren _
J- ff s/G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 58 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 59 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ dro Re Monte) Miarnen_
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 60 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 61 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [doo Read Manyen_
J- ff s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 62 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 63 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

s/ G. Clair
Signature of Clerk or Deputy Clerk

Date: July 29, 2021 [\ doo Reed Mann __
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 64 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 65 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [drat Read Manin _
J « s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 66 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 67 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

s/ G. Clair
Signature of Clerk or Deputy Clerk

Date: July 29, 2021 [\ 4a Read Aone
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 68 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 69 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 \ poe eaK led
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 70 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 71 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inre LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Ady. Proc. No. _21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Elizabeth Green

Name and Address of Plaintiff's Attorney: B&Xcr & hoster iP oo

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [\ qo, Read Maren _
s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 72 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 73 of 74

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court
Southern District of __ Texas

 

 

 

 

 

 

Inte LIMETREE BAY SERVICES, LLC, et al., ) Case No. 21-32351
Debtor )
) Chapter 11
Limetree Bay Refining, LLC
Plaintiff )
)
V. ) Adv. Proc. No. __21-03791
)
BEECHER COTTON, et al. )
Defendant )

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Ochsner
Clerk of Court

P. O. Box 61010
Houston, TX 77208

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Elizabeth Green

Baker & Hostetler, LLP

SunTrust Center, Suite 2300

200 South Orange Avenue
Orlando, FL 32801-3432
Telephone: 407.649.4000
Email: | egreen@bakerlaw.com

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

Name and Address of Plaintiff's Attorney:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

Date: July 29, 2021 [eo Aone _

 

s/ G. Clair
Signature of Clerk or Deputy Clerk
Case 21-03791 Document 9 Filed in TXSB on 07/29/21 Page 74 of 74

B2500A (Form 2500A) (12/15)

 

CERTIFICATE OF SERVICE
I, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

 

Q) Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:

Q Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q Residence Service: By leaving the process with the following adult at:

= Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

= Publication: The defendant was served as follows: [Describe briefly]

= State Law: The defendant was served pursuant to the laws of the State of
follows: [Describe briefly]

as

2

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date Signature

 

Print Name:

 

Business Address:

 

 
